UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6586


ROBERT A. CUFFEE,

                  Plaintiff - Appellant,

             v.

MRS. D. WEBB, Kitchen Supervisor; MRS. FERGUSON, Kitchen
Supervisor; MRS. JENKINS, Kitchen Supervisor; MRS. PARKS, RN
Head Nurse; MR. CANILO CREQUE, Food Service Manager; MRS. R.
WOODSON, Grievance Coordinator,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:06-cv-00629-RGD)


Submitted:    November 19, 2009             Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert A. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert A. Cuffee appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) civil rights action for

failure to pay the partial filing fee.            On appeal, we confine

our review to the issues raised in the Appellant’s Brief, see

4th Cir. R. 34(b), and Cuffee’s brief alleges no error committed

by the district court.        We therefore find Cuffee has forfeited

appellate   review   of    that   order.    Accordingly,      we   affirm   the

district court’s order.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and    argument   would    not   aid    the

decisional process.

                                                                     AFFIRMED




                                      2